Exhibit 10.1

NOVATEL WIRELESS, INC.

ALEX MASHINSKY EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is entered into as of August 4,
2014 by and between Novatel Wireless, Inc. (the “Company”) and Alex Mashinsky
(the “Executive”).

1. Duties and Scope of Employment.

(a) Positions and Duties. Effective as of July 1, 2014 (the “Effective Date”),
Executive will serve as Chief Executive Officer with the understanding that a
critical part of his job duties will be to help identify a successor and
transition Executive’s job duties to that individual or individuals. Executive
will report to the Company’s Board of Directors (the “Board”). Commencing on the
Effective Date, Executive will render such business and professional services in
the performance of his duties, consistent with Executive’s position within the
Company, as will reasonably be assigned to him by the Board. The period
Executive is employed by the Company under this Agreement is referred to herein
as the “Employment Term.”

(b) Obligations. During the Employment Term, Executive will devote substantially
all of Executive’s business efforts and time to the Company and will use good
faith efforts to discharge Executive’s obligations under this Agreement to the
best of Executive’s ability and in accordance with each of the Company’s
corporate guidance and ethics guidelines, conflict of interests policies and
code of conduct. For the duration of the Employment Term, Executive agrees not
to actively engage in any other employment, occupation, or consulting activity
for any direct or indirect remuneration without the prior approval of the Board;
provided, however, that Executive may, without the approval of the Board, serve
in any capacity with any civic, educational, or charitable organization,
provided such services do not interfere with Executive’s obligations to Company.
Executive will be permitted, without constituting a violation of this
Section 1(b) to, (i) continue to provide services to, serve on the boards of
directors of, and maintain or increase his ownership interests in the entities
which Executive provided such services to or had ownership interests in as of
the Effective Date, including but not limited to his existing board engagements
with MSG and DollarPhone, and (ii) manage his personal investments, so long as
such activities do not materially interfere with his responsibilities under this
Agreement. Executive hereby represents and warrants to the Company that
Executive is not party to any contract, understanding, agreement or policy,
written or otherwise, that would be breached by Executive’s entering into, or
performing services under, this Agreement. Executive further represents that he
has disclosed to the Company in writing all threatened, pending, or actual
claims that are unresolved and still outstanding as of the Effective Date, in
each case, against Executive of which he is aware, if any, as a result of his
employment with his current employer (or any other previous employer), his
service as an independent contractor, or his membership on any boards of
directors.



--------------------------------------------------------------------------------

(c) Other Entities. If appointed by the Company, and as agreed to by Executive,
Executive agrees to serve, without additional compensation, as an officer and
director for each of the Company’s subsidiaries, partnerships, joint ventures,
limited liability companies and other affiliates, including entities in which
the Company has a significant investment as determined by the Company. As used
in this Agreement, the term “affiliates” will include any entity controlled by,
controlling, or under common control of the Company.

2. At-Will Employment. Executive and the Company agree that Executive’s
employment with the Company constitutes “at-will” employment. Executive and the
Company acknowledge that this employment relationship may be terminated at any
time, upon written notice to the other party, with or without good cause or for
any or no cause, at the option either of the Company or Executive. However, as
described in this Agreement, Executive may be entitled to severance benefits
depending upon the circumstances of Executive’s termination of employment.

3. Term of Agreement. This Agreement will have an initial term commencing on the
Effective Date and ending on December 31, 2014 (the “Term”). This Agreement may
be renewed on mutually agreed terms. If both parties agree to move forward with
negotiating a renewal, the parties shall do so in good faith for the period
commencing on the date that is sixty (60) days prior to the expiration of the
Term. If this Agreement is not renewed, the Agreement will expire and employment
will terminate without further action of the parties and Executive shall be
entitled to receive only the benefits set forth in the first sentence of
Section 7. It is understood and agreed, however, that any termination of this
Agreement or Executive will not affect his continual role as a director of the
Company and he will continue to serve as a director through the completion of
his current directorship term.

4. Compensation.

(a) Base Salary. The Company will pay Executive an annual salary of $329,000 as
compensation for his services (such annual salary, as is then effective, to be
referred to herein as “Base Salary”). The Base Salary will be paid in accordance
with the Company’s normal payroll practices and be subject to the usual,
required or elected withholdings. For services rendered prior to the Effective
Date, Executive shall be entitled to receive cash compensation equal to $21,692,
to be paid in a single lump sum.

(b) Incentive. So long as Executive has not been terminated for Cause and has
not resigned other than for Good Reason before the end of the Term, he will be
eligible to receive an incentive award equal to $282,000 to the extent that the
Board determines that the Company has achieved the criteria set forth in the
Company’s 2014 Incentive and Retention Bonus Plan or such bonus is paid to other
senior executives of the Company, with respect to either (1) the third and
fourth quarter of 2014 or (2) the fourth quarter of 2014 and the first quarter
of 2015. Any such incentive will be paid during calendar year 2015.



--------------------------------------------------------------------------------

(c) Restricted Stock. As of the date of this agreement, Executive shall be
granted 72,308 RSUs. The RSUs will be granted under and subject to the terms,
definitions and provisions of the Plan and shall vest in equal one-sixth
increments on the last business day of each of the months July through December
2014, inclusive, subject to continued employment with the Company through each
such vesting date.

5. Employee Benefits.

(a) Generally. Executive will be eligible to participate in accordance with the
terms of all Company employee benefit plans, policies and arrangements that are
generally applicable to other executive officers of the Company, as such plans,
policies and arrangements may exist from time to time.

(b) Vacation. Executive will be entitled to receive paid annual vacation in
accordance with Company policy for other senior executive officers.

6. Expenses. The Company will reimburse Executive for reasonable business
travel, entertainment and other expenses incurred by Executive in the
furtherance of the performance of Executive’s duties hereunder, including
expenses for the San Diego office, in accordance with the Company’s expense
reimbursement policy as in effect from time to time. In connection with the
Executive’s commute from his New York residence, the Company will also reimburse
Executive for the cost of his weekly trips from New York to San Diego, including
coach-class travel, reasonable San Diego area lodging reimbursement, and ground
transportation. The Executive shall also be entitled to $750 per month
non-accountable reimbursement for all other costs incurred in connection with
his commute to and stay in the San Diego area, including but not limited to
non-business meals.

7. Termination of Employment. In the event Executive’s employment with the
Company terminates for any reason, Executive will be entitled to (a) any unpaid
Base Salary accrued up to the effective date of termination; (b) pay for any
accrued but unused vacation; (c) benefits or compensation as provided under the
terms of any employee benefit and compensation agreements or plans applicable to
Executive (d) reimbursement for any unreimbursed business expenses required to
be reimbursed to Executive, and (e) any rights to indemnification Executive may
have under the Company’s Articles of Incorporation, Bylaws, this Agreement, or
separate indemnification agreement, as applicable. In addition, if the
termination is by the Company without Cause or Executive resigns for Good
Reason, Executive will be entitled to the amounts and benefits specified in
Section 8.

8. Severance.

(a) Termination Without Cause or Resignation for Good Reason. If Executive’s
employment is terminated by the Company without Cause prior to the end of the
Term



--------------------------------------------------------------------------------

or if Executive resigns for Good Reason, including a termination in connection
with a change-in-control, then, subject to Section 10 and the requirement to
delay certain payments in Section 26, and in addition to the amounts provided in
Section 7 Executive will receive the following severance benefits from the
Company:

(i) Severance Payment. Executive will receive the balance of his Base Salary
through the end of the Term in a single lump sum payment within 10 days after
the release of claims agreement described in Section 9 becomes effective and
irrevocable. Furthermore, the unvested RSUs granted to the Executive pursuant to
Section 4(a) and 4(c) shall immediately vest upon Executive’s termination date.
Executive shall also be entitled to receive the full incentive award described
in Section 4(b) if such incentive would have been paid to the Executive had his
employment not terminated, paid, if at all, in calendar year 2015.

(ii) Benefits. The Company agrees to reimburse Executive for any COBRA premiums
he incurs through the end of the Term, provided Executive properly submit an
expense reimbursement request in accordance with the Company’s normal expense
reimbursement policies no later than January 31, 2015. Such reimbursement of
COBRA premiums shall be on an after tax basis and shall be made no later than
March 1, 2015.

(b) Termination Other Than for Cause or Good Reason. If Executive’s employment
is terminated voluntarily by the Executive, without Good Reason, or is
terminated due to Executive’s death or is terminated for Cause by the Company,
then, except as provided in Section 7, (i) all further vesting of Executive’s
outstanding Restricted Stock and any other equity awards granted by the Company
to Executive will terminate immediately; and (ii) all payments of compensation
by the Company to Executive hereunder will terminate immediately.

9. Conditions to Receipt of Severance; Nondisparagement; No Duty to Mitigate.

(a) Release of Claims Agreement. The receipt of any severance or other benefits
pursuant to Section 8(a) is contingent on Executive signing a release of claims
agreement in the form prescribed by the Company, no later than the 28th day
following his termination of employment and not thereafter timely revoking such
release of claims agreement. No severance or other benefits will be paid or
provided until the release of claims agreement becomes effective and
irrevocable.

(b) Non-solicitation and Non-competition. The receipt of any severance or other
benefits pursuant to Section 9 will be subject to Executive agreeing that
(A) during the Employment Term Executive will not directly or indirectly engage
in, have any ownership interest in or participate in any entity that as of such
date competes with the Company and (B) during the Employment Term and six months
following such Term, Executive will not solicit any employee of the Company
(other than Executive’s personal assistant) for employment other than at the
Company Executive’s passive ownership of not more than 1% of any publicly traded
company and/or 5% ownership of any privately



--------------------------------------------------------------------------------

held company will not constitute a breach of this Section 10(b). In addition,
Executive’s continued ownership and continued involvement with any entities he
owned or was involved with as of July 1, 2014 will also not constitute a breach
of this Section 10(b).

(c) Nondisparagement. During the Employment Term and thereafter, Executive will
not knowingly disparage, criticize, or otherwise make any derogatory statements
regarding the Company. If the Executive so requests, the Company will instruct
its Executive Officers not to knowingly disparage, criticize, or otherwise make
any derogatory statements regarding Executive. Notwithstanding the foregoing,
nothing contained in this Agreement will be deemed to restrict Executive, the
Company or any of the Company’s current or former officers and/or directors from
(1) providing information to any governmental or regulatory agency including,
but not limited to, Nasdaq (or in any way limit the content of any such
information) or (2) enforcing his or its rights pursuant to this Agreement.

(d) Other Requirements. Executive’s receipt of any payments or benefits under
Section 8 will be subject to Executive continuing to comply with the terms of
the Confidential Information Agreement and the provisions of this Section 10.

(e) No Duty to Mitigate. Executive will not be required to mitigate the amount
of any payment contemplated by this Agreement, nor will any earnings that
Executive may receive from any other source reduce any such payment.

10. Definitions.

(a) Cause. For purposes of this Agreement, “Cause” will mean:

(i) Executive’s willful and continued failure to perform the duties and
responsibilities of his position after there has been delivered to Executive a
written demand for performance from the Board which describes the basis for the
Board’s belief that Executive has not substantially performed his duties and
provides Executive with thirty (30) days to take corrective action;

(ii) Any material act of dishonesty taken by Executive in connection with his
responsibilities as an employee of the Company;

(iii) Executive’s conviction of, or plea of nolo contendere to, any felony (or
to any other crime that the Board reasonably believes has had or will have a
material detrimental effect on the Company’s reputation or business);

(iv) A willful breach of any fiduciary duty owed to the Company by Executive;

(v) Executive being found liable in any Securities and Exchange Commission or
other civil or criminal securities law action (regardless of whether or not
Executive admits or denies liability), which the Board determines, in its
reasonable discretion, will have a material detrimental effect on the Company’s
reputation or business;



--------------------------------------------------------------------------------

(vi) The entry of any cease and desist order against Executive with respect to
any action which would bar Executive from service as an executive officer or
member of a Board of any publicly-traded company (regardless of whether or not
Executive admits or denies liability);

(vii) Executive (A) obstructing or impeding; (B) endeavoring to obstruct or
impede, or (C) failing to materially cooperate with, any investigation
authorized by the Board or any governmental or self-regulatory entity (an
“Investigation”). However, Executive’s failure to waive attorney-client
privilege relating to communications with Executive’s own attorney in connection
with an Investigation will not constitute “Cause”; or

(viii) Executive’s disqualification or bar by any governmental or
self-regulatory authority from serving in the capacity contemplated by this
Agreement, if (A) the disqualification or bar continues for more than thirty
(30) days, and (B) during that period the Company uses its commercially
reasonable efforts to cause the disqualification or bar to be lifted. While any
disqualification or bar continues during Executive’s employment, Executive will
serve in the capacity contemplated by this Agreement to whatever extent legally
permissible and, if Executive’s employment is not permissible, Executive will be
placed on administrative leave (which will be paid to the extent legally
permissible).

Other than for a termination pursuant to Section 10(a)(iii), Executive shall
receive notice and an opportunity to be heard before the Board before any
termination for Cause is deemed effective. Notwithstanding anything to the
contrary, the Board may immediately place Executive on administrative leave
(with full pay and benefits to the extent legally permissible) and suspend all
access to Company information, employees and business should Executive wish to
avail himself of his opportunity to be heard before the Board prior to a
termination for Cause. If Executive avails himself of his opportunity to be
heard before the Board, and then fails to make himself available to the Board
within five (5) business days of such request to be heard, the Board may
thereafter cancel the administrative leave and terminate Executive for Cause.

(b) Disability. For purposes of this Agreement, “Disability” shall have the same
meaning as that term is defined in the Plan. Notwithstanding the foregoing
however, should the Company maintain a long-term disability plan at any time
during the Employment Term, a determination of disability under such plan shall
also be considered a “Disability” for purposes of this Agreement.

(c) Good Reason. For purposes of this Agreement, “Good Reason” means the
occurrence of any of the following, without Executive’s express written consent:

(i) Assigning Executive job duties that are materially inconsistent with his
position at the Company.



--------------------------------------------------------------------------------

(ii) A material reduction in Executive’s Base Salary or Target Annual Incentive
as in effect immediately prior to such reduction other than pursuant to a
reduction that also is applied to substantially all other executive officers of
the Company and which reduction reduces the Base Salary and/or Target Annual
Incentive by a percentage reduction that is no greater than 10%;

(iii) Any purported termination of the Executive’s employment for “Cause”
without first satisfying the procedural protections, as applicable, required by
the definition of “Cause” in this Agreement; or

The notification and placement of Executive on administrative leave pending a
potential determination by the Board that Executive may be terminated for Cause
shall not constitute Good Reason for purposes of this Agreement. Executive will
not have Good Reason to resign unless (i) he first provides the Company with
written notice of the acts or omissions constituting the grounds for “Good
Reason” within ninety (90) days of the initial existence of the grounds for
“Good Reason” and a reasonable cure period of not less than thirty (30) days
following the date of such notice and such grounds remain unremedied at the
expiration of such cure period. Any resignation for Good Reason must occur
within 10 days following the expiration of the applicable cure period.

(d) Plan. For purposes of this Agreement, the “Plan” means the Company’s 2009
Omnibus Incentive Compensation Plan, as amended.

11. Indemnification and D&O Insurance. Subject to applicable law, Executive will
be provided indemnification to the maximum extent permitted by the Company’s
Articles of Incorporation or Bylaws, including, if applicable, any directors and
officers insurance policies, with such indemnification to be on terms determined
by the Board or any of its committees, but on terms no less favorable than
provided to any other Company executive officer or director and subject to the
terms of any separate written indemnification agreement. The Company shall also
maintain commercially reasonable D&O insurance covering Executive during the
Employment Term in such amount and pursuant to such terms as is typical and
customary for companies of similar size and nature as the Company.

12. Confidential Information. Executive’s employment is contingent on him
executing and returning the attached confidential information and intellectual
property agreement (the “Confidential Information Agreement”) at the same time
as he returns a signed copy of this Agreement.

13. Assignment. This Agreement will be binding upon and inure to the benefit of
(a) the heirs, executors and legal representatives of Executive upon Executive’s
death, and (b) any successor of the Company. Any such successor of the Company
will be deemed substituted for the Company under the terms of this Agreement for
all purposes. For this purpose, “successor” means any person, firm, corporation,
or other business entity which at any time, whether by purchase, merger, or
otherwise, directly or indirectly acquires all or substantially all of the
assets or business of the Company.



--------------------------------------------------------------------------------

None of the rights of Executive to receive any form of compensation payable
pursuant to this Agreement may be assigned or transferred except by will or the
laws of descent and distribution. Any other attempted assignment, transfer,
conveyance, or other disposition of Executive’s right to compensation or other
benefits will be null and void.

14. Notices. All notices, requests, demands and other communications called for
hereunder will be in writing and will be deemed given (a) on the date of
delivery if delivered personally; (b) one (1) day after being sent overnight by
a well-established commercial overnight service, or (c) four (4) days after
being mailed by registered or certified mail, return receipt requested, prepaid
and addressed to the parties or their successors at the following addresses, or
at such other addresses as the parties may later designate in writing:

If to the Company:

Attn: Sue Swenson, Chairman of the Board

Novatel Wireless, Inc.

9645 Scranton Rd., Suite 205

San Diego, CA 92121

with a copy to: its General Counsel

Ms. Teri O’Brien

Paul Hastings LLP

4747 Executive Drive, Twelfth Floor

San Diego, CA 92121

If to Executive:

at the last residential address known by the Company,

15. Severability. In the event that any provision or any portion of any
provision hereof becomes or is declared by a court of competent jurisdiction to
be illegal, unenforceable, or void, this Agreement will continue in full force
and effect without said provision or portion of provision. The remainder of this
Agreement shall be interpreted so as best to effect the intent of the Company
and Executive.

16. Arbitration. The Parties agree that any and all disputes arising out of the
terms of this Agreement, Executive’s employment by the Company, Executive’s
service as an officer or director of the Company, or Executive’s compensation
and benefits, their interpretation and any of the matters herein released, will
be subject to binding arbitration. In the event of a dispute, the parties (or
their legal representatives) will promptly confer to select a Single Arbitrator
mutually acceptable to both parties. If the parties cannot agree on an
Arbitrator, then the moving party may file a Demand for Arbitration with the
American Arbitration Association (“AAA”) in California, who will be selected and
appointed consistent with the AAA-Employment Dispute Resolution Rules, except
that such Arbitrator must have the qualifications set forth in this paragraph.
Any



--------------------------------------------------------------------------------

arbitration will be conducted in a manner consistent with AAA National Rules for
the Resolution of Employment Disputes, supplemented by the California Rules of
Civil Procedure. The Parties further agree that the prevailing party in any
arbitration will be entitled to injunctive relief in any court of competent
jurisdiction to enforce the arbitration award. The Parties hereby agree to waive
their right to have any dispute between them resolved in a court of law by a
judge or jury. This paragraph will not prevent either party from seeking
injunctive relief (or any other provisional remedy) from any court having
jurisdiction over the Parties and the subject matter of their dispute relating
to the parties’ obligations under this Agreement and the Confidential
Information Agreement.

17. Integration. This Agreement, together with the Confidential Information
Agreement and the standard forms of equity award grant that describe Executive’s
equity awards and the Plan, represents the entire agreement and understanding
between the parties as to the subject matter herein and supersede all prior or
contemporaneous agreements whether written or oral. No waiver, alteration, or
modification of any of the provisions of this Agreement will be binding unless
in a writing and signed by duly authorized representatives of the parties
hereto. In entering into this Agreement, no party has relied on or made any
representation, warranty, inducement, promise, or understanding that is not in
this Agreement. To the extent that any provisions of this Agreement conflict
with those of any other agreement to be signed upon Executive’s hire, the terms
in this Agreement will prevail.

18. Waiver of Breach. The waiver of a breach of any term or provision of this
Agreement, which must be in writing, will not operate as or be construed to be a
waiver of any other previous or subsequent breach of this Agreement.

19. Survival. The Confidential Information Agreement and the Company’s and
Executive’s responsibilities under Sections 8, 9, 11 and 16 will survive the
termination of this Agreement.

20. Headings. All captions and Section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

21. Tax Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.

22. Governing Law. This Agreement will be governed by the laws of the state of
California without regard for choice of law provisions of any state or other
jurisdiction.

23. Acknowledgment. Executive acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.

24. Code Section 409A.



--------------------------------------------------------------------------------

(a) Notwithstanding anything to the contrary in this Agreement, no Deferred
Compensation Separation Benefits (as defined below) or other severance benefits
that are exempt from Section 409A (as defined below) pursuant to Treasury
Regulation Section 1.409A-1(b)(9) will become payable under this Agreement until
Executive has a “separation from service” within the meaning of Section 409A of
the Code, and any proposed or final regulations and guidance promulgated
thereunder (“Section 409A”). Further, if Executive is a “specified employee”
within the meaning of Section 409A at the time of Executive’s separation from
service (other than due to death), and the severance payable to Executive, if
any, pursuant to this Agreement, when considered together with any other
severance payments or separation benefits, are considered deferred compensation
under Section 409A (together, the “Deferred Compensation Separation Benefits”),
such Deferred Compensation Separation Payments that are otherwise payable within
the first six (6) months following Executive’s separation from service will
become payable on the first payroll date that occurs on or after the date six
(6) months and one (1) day following the date of Executive’s separation from
service. All subsequent Deferred Compensation Separation Benefits, if any, will
be payable in accordance with the payment schedule applicable to each payment or
benefit. Notwithstanding anything herein to the contrary, if Executive dies
following his termination but prior to the six (6) month anniversary of his
separation from service, then any payments delayed in accordance with this
paragraph will be payable in a lump sum as soon as administratively practicable
after the date of Executive’s death and all other Deferred Compensation
Separation Benefits will be payable in accordance with the payment schedule
applicable to each payment or benefit. Each payment and benefit payable under
this Agreement is intended to constitute a separate payment for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations.

(b) Any amount paid under this Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations shall not constitute Deferred Compensation Separation Benefits for
purposes of Section 26(a) above. Any severance payment that entitles Executive
to taxable reimbursements or taxable in-kind benefits covered by
Section 1.409A-1(b)(8)(v) shall not constitute a Deferred Compensation
Separation Benefit.

(c) Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the
Section 409A Limit (as defined below) shall not constitute Deferred Compensation
Separation Benefits for purposes of Section 26(a) above. For purposes of this
Section 26(c), “Section 409A Limit” will mean the lesser of two (2) times:
(i) Executive’s annualized compensation based upon the annual rate of pay paid
to Executive during his taxable year preceding Executive’s taxable year of
Executive’s separation from service as determined under Treasury
Regulation 1.409A-1(b)(9)(iii)(A)(1); or (ii) the maximum amount that may be
taken into account under a qualified plan pursuant to Section 401(a)(17) of the
Code for the year in which Executive’s employment is terminated.



--------------------------------------------------------------------------------

(d) The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. The Company and
Executive agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Executive under Section 409A.

25. Counterparts. This Agreement may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by a duly authorized officer, as of the day and year written
below.

COMPANY:

NOVATEL WIRELESS, INC.

 

/s/ Sue Swenson

    Date: August 4, 2014 By:   Sue Swenson Its:   Chairperson of the Board
EXECUTIVE:

/s/ Alex Mashinsky

    Date: August 4, 2014 Alex Mashinsky